DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art neither teaches nor suggest, when the claim is taken as a whole a physiological information processing method and apparatus that acquires electrocardiogram and pulse wave data of the subject and measures a heart rate and pulse wave transit time from the respective data. Then calculating a cardiac output by using the measured pulse wave transit time, heart rate, and a coefficient parameter wherein a corrected coefficient parameter is calculated based on a linear approximation between a change in the coefficient parameter and a calculated vascular distensibility parameter. Then correcting the calculated cardiac output by utilizing the corrected coefficient parameter.
The closest prior art is Sugo (US 2014/0121544 A1). Sugo discloses a physiological information processing method that is executed by a computer (e.g. [0007]-[0008]), and apparatus (e.g. Fig 2:M) comprising: one or more processors (e.g. the blood volume measurement apparatus is comprised of multiple “units” that are able to calculate, process and manage data and it is even referred to as a computer in [0035]); and one or more memory which stores computer readable instructions, wherein when the computer readable instructions are executed by the processor (e.g. Fig 2:M this is a computer system that utilizes the various units and inherently comprises a memory and details storing values in [0080]-[0081]), the method comprising: acquiring electrocardiogram data of a subject (e.g. [0023] [0058] electrocardiogram electrode 31a), acquiring pulse wave data of the subject (e.g. [0056]; [0059] pulse wave detection sensor 32); measuring a heart rate based on the electrocardiogram data (e.g. [0058]; [0078] heart rate calculation unit 12); measuring a pulse wave transit time based on the electrocardiogram data and the pulse wave data (e.g. [0036]; pulse wave transmission time measurement unit 13); calculating a cardiac output based on the measured pulse wave transit time and the measured heart rate (e.g. [0011]; [0063]; [0074] cardiac output calculation unit 17); calculating a vascular distensibility parameter relating to a vascular distensibility (e.g. [0029]-[0031] Qs and Qd represent values acquired by dividing the systolic and diastolic arterial pressures V by the vascular resistance R which means these values are related to the vascular distensibility); and correcting the calculated cardiac output based on the vascular distensibility parameter (e.g. Fig 3:S12-S17 [0035]; [0083]; [0098]-[0106] the system corrects the calculated cardiac output by calculating new coefficient parameters to be used in the expression of the calculated cardiac output).
The prior art Sugo is silent regarding calculating a corrected coefficient parameter by linearly approximating a correlation between a change in the coefficient parameter and the vascular distensibility parameter and correcting the calculated cardiac output by using the corrected coefficient parameter. The prior art of record, taken individually or in combination does not reasonably teach or render obvious to combination/configuration of elements or steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough
/J.F.H./Examiner, Art Unit 3792        

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792